                  Case 2:20-cv-00917-JLR Document 13
                                                  14 Filed 07/31/20
                                                           08/03/20 Page 1 of 3



 1                                                                      The Honorable James L. Robart

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   NOEL U. WOODARD, individually and on                No. 2:20-cv-00917-JLR
     behalf of all others similarly situated,
10
                        Plaintiff,                       STIPULATION AND ORDER TO EXTEND
11
                                                         TIME TO RESPOND TO PLAINTIFF’S
12             vs.                                       COMPLAINT

13   CENTURYLINK, INC.,                                  NOTE ON MOTION CALENDAR:
                                                         July 31, 2020
14                      Defendant.

15
                                           I.     STIPULATION
16

17            The Parties, by and through their counsel, hereby stipulate and jointly move as follows:

18   On June 12, 2020, plaintiff filed his Class Action Complaint for Damages (“Complaint”).

19   Defendant CENTURYLINK, INC. was thereafter served with plaintiff’s Complaint on July 12,

20   2020, thereby rendering the deadline for defendant’s response to be July 31, 2020.

21            The parties agree that the defendant’s time to respond to the Complaint shall be extended

22   an additional thirty (30) days for defendant’s response to provide time to conduct further

23   investigation.

24   STIPULATED TO AND DATED this 31st day of July 2020

25   ///
26
     ///
27

     STIPULATION AND ORDER TO EXTEND TIME TO                    LEWIS BRISBOIS BISGAARD & SMITH LLP
     RESPOND TO PLAINTIFF’S COMPLAINT - 1 USDC                        1111 Third Avenue, Suite 2700
     No. 2:20-cv-00917                                                  Seattle, Washington 98101
                                                                               206.436.2020
     4843-0082-1436.1
                  Case 2:20-cv-00917-JLR Document 13
                                                  14 Filed 07/31/20
                                                           08/03/20 Page 2 of 3



 1    LAW OFFICES OF MELISSA A.                  LEWIS BRISBOIS BISGAARD & SMITH
      HUELSMAN, P.S.                             LLP
 2
      By: s/Melissa A. Huelsman                  By: s/Kathleen A. Nelson
 3
      Melissa A. Huelsman, WSBA #30935           Kathleen A. Nelson, WSBA #22826
 4    705 Second Avenue, Suite 606               1111 Third Avenue, Suite 2700
      Seattle, Washington 98104                  Seattle, WA 98101
 5    (206) 447-0103 / (206) 673-8220 Fax        (206) 436-2020 / (206) 436-2030 Fax
      mhuelsman@predatorylendinglaw.com          kathleen.nelson@lewisbrisbois.com
 6    Attorney for Plaintiffs                    Attorney for Defendant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER TO EXTEND TIME TO            LEWIS BRISBOIS BISGAARD & SMITH LLP
     RESPOND TO PLAINTIFF’S COMPLAINT - 2 USDC                1111 Third Avenue, Suite 2700
     No. 2:20-cv-00917                                          Seattle, Washington 98101
                                                                       206.436.2020
     4843-0082-1436.1
                  Case 2:20-cv-00917-JLR Document 13
                                                  14 Filed 07/31/20
                                                           08/03/20 Page 3 of 3



 1                                                     II.     ORDER

 2            IT IS HEREBY ORDERED THAT
 3
              The July 31, 2020 deadline for defendant’s time to respond to plaintiff’s Complaint shall
 4
     be extended thirty (30) days, and defendant’s response to the Complaint shall be filed no later
 5
     than August 31, 2020.
 6
              This Order does not affect any deadlines in this case other than those specified above.
 7

 8   IT IS SO ORDERED.

 9
     DATED this third day of August, 2020
10

11
                                                    A
                                                    The Honorable James L. Robart
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER TO EXTEND TIME TO                     LEWIS BRISBOIS BISGAARD & SMITH LLP
     RESPOND TO PLAINTIFF’S COMPLAINT - 3 USDC                         1111 Third Avenue, Suite 2700
     No. 2:20-cv-00917                                                   Seattle, Washington 98101
                                                                                206.436.2020
     4843-0082-1436.1
